DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 3 November 2021.  Claims 1, 3, 6 and 11 have been amended.  Claims 14-20 were previously withdrawn.  Claims 1-20 are pending in this application.  Claims 1-13 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pgs. 7-8, filed 3 November 2021, with respect to rejected claim 6 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 3 November 2021.  The rejection of claim 6 has been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 7-8, filed 3 November 2021, with respect to rejected claims 8-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 8-13 has been withdrawn. 

Applicant's arguments, see Remarks, pgs. 8-10, filed 3 November 2021, with respect to rejected claims 1-13 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument, 
… as a mathematical calculation, the claim itself states: “the processor provides a delta temperature” which does not explicitly recite that the processor of claim 1 necessarily carries out a mathematical calculation in order to provide a delta temperature.

“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’” In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted) (MPEP 2163.07(a))

For example, connecting an (analog) intake air temperature signal to an (analog) discharge air temperature signal having reversed polarity suffices to demonstrate that an (analog) processor may provide a delta temperature without carrying out a mathematical calculation. Similarly, a differentiator amplifier will suffice to provide a derivative of the delta temperature without carrying out a mathematical calculation.

Given that the operation of the machine of instant claim 1 does not require or recite a mathematical calculation, instant claim 1 cannot logically be “directed to” a mathematical calculation.  

	However, for the sake of fully considering the Examiner’s assertion that providing a delta temperature may indicate the use of subtraction as an operation, Applicants respectfully submit that the instant claim is not “directed to” subtraction as mathematical concept. Similar analysis applies to differentiation, which in this instance may be performed by an analog device.  (see Remarks, pg. 9, paragraphs 3-7)

The Examiner respectfully disagrees.

An approach for determining a change of capacity of a heating or cooling system, may incorporate determining a commanded capacity of the heating or cooling system that remains the same, measuring a first temperature of an air input to the heating or cooling system, measuring a second temperature of an air output of the heating or cooling system, determining a delta temperature from a difference of the first temperature and the second temperature, and calculating a derivative of the delta temperature.  If the derivative of the delta temperature is within D of zero, then the delta temperature may have reached a steady state and may be valid for capacity comparisons.  If delta temperature has decreased from a previously recorded value, then this decrease may represent a loss of capacity.  D may be a predetermined number.  (pg. 11, par. [0181]; Examiner’s Note: this paragraph was cited in the 35 U.S.C. 101 rejection mailed on 9 August 2021 to support the rejection)

The measuring of a first temperature may be achieved from a first sensor situated at the air input.  The measuring of a second temperature may be achieved from a second sensor situated in the air output.  The determining the delta temperature may be provided by a processor connected to the first and second sensors.  The calculating the derivative of the delta temperature may be with the processor.  (pg. 11, par. [0186])

In summary, the limitations of “an (analog) processor” and “a differentiator amplifier” are nether found in the claims nor the specification; hence, the Applicant’s assertion that the preceding components could provide the claimed delta temperature and derivative of the delta temperature is unfounded.  The specification supports claims 1-13 are directed to an abstract idea of mathematical concepts by its recitation of determining a delta temperature from a difference of the first temperature and the second temperature, and calculating
In regards to the Applicant’s argument, 
Applicants note that the claim is not “directed to” subtracting an intake air temperature from a discharge air temperature, but rather is explicitly directed to the practical application of providing a statutory machine that detects a change in heat exchanger capacity.  (see Remarks, pg. 10, paragraph 10)

The Examiner respectfully disagrees.

The Applicant has not specified what “statutory machine” detects a change in heat exchanger capacity and the claim only appears to recite there is an indication of a steady state condition, which is abstract idea directed to mental processes; since, nothing in the claim precludes the limitation from being performed in the mind.  The limitation of “indicates”, as newly positively recited in claim 1 filed on 3 November 2021, in the context of the claim encompasses an assessment of a result from a mathematical calculation (i.e. a derivative of a delta temperature).  Thus, the claim is directed to an abstract idea.    

Claims 1-13 stand rejected under 35 U.S.C. 101 as set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


	
At step 2A, prong one, the claim recites “provid(ing) a delta temperature that is a difference between an intake air temperate and a discharge air temperature of the heat exchanger”; “provid(ing) a derivative of the delta temperature”; and “when the derivative of the delta temperature approaches zero and operational properties of the heat exchanger remain constant indicates a steady state condition has been reached from system changes that affect a delta temperature provided that operational properties of the heat exchanger remain constant”. 

The limitations of “provid(ing) a delta temperature that is a difference between an intake air temperate and a discharge air temperature of the heat exchanger” (see U.S. Patent Publication No. 2020/0089176, pg. 11, par. [0181 and [0186]); and “provid(ing) a derivative of the delta temperature” (see U.S. Patent Publication No. 2020/0089176, pg. 11, par. [0181] and [0186]) are processes performed by use of mathematical calculations.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  



If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” group of abstract ideas.  Accordingly the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites a processor, heat exchanger and temperature detectors (i.e. first and second temperature detectors).

The processor is recited at a high level of generality and recited so generically it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

	The heat exchanger is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, 

	The temperature detectors are recited at a high level of generality and represent a mere means for data outputting (i.e. providing an air temperature signal) that is necessary for use of the recited judicial exception, as the outputted data is used in the abstract mathematical concepts of “providing”.  The use of the temperature detectors is therefore an insignificant extra-solution activity (see MPEP 2106.05(g)).  

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

	At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the processor, heat exchanger and temperature detectors amount to no more than mere instructions to apply the exception, limit the invention to a field of use, and merely output data.  Mere instructions to apply an exception, limit the invention to a field of use, and output data cannot provide an inventive concept.  Thus, the claim is not patent eligible.  



Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible. 

	The limitations of claims 2-4 and 7-12 merely add further details of the temperature (claim 2), steady state condition (claims 3, 4 and 8-12), and derivative of the delta temperature (claim 7).

	As per claim 5, a change of capacity alert device is recited at a high-level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).



In regards, to the limitation of outputting an alert, the limitation represents the mere post-solution activity of outputting data.  The alert is therefore an insignificant extra-solution activity (see MPEP 2106.05(g)).  The alert is an element that is further well-understood, routine, and conventional.  The courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.


	As per claims 13, the claim recites outputting an alert directed to capacity when it’s decreased by at least a predetermined percentage.  Determining the capacity has decreased by at least a predetermined percentage is within the mentality ability of a user to observe the capacity had decreased by a predetermined percentage, since nothing in the claim element precludes the step from practically being performed in the mind. 

In regards, to the limitation of outputting an alert, the limitation represents the mere post-solution activity of outputting data.  The alert is therefore an insignificant 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to air conditioning systems.

European Patent Publication No. 2 511 626 A1 discloses an air conditioner includes: a compressor for compressing a refrigerant; an expansion valve for adjusting the flow of the refrigerant; a first temperature sensor for detecting a discharge temperature of the compressor; and a second temperature sensor for detecting a temperature of a condenser.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117